Citation Nr: 1310246	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  05-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, from April 27, 2011.

2.  Entitlement to total disability based on individual unemployability (TDIU).

3.  Entitlement to an effective date prior to February 23, 2012 for the grant of service connection for right shoulder degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied the Veteran a disability rating higher than 10 percent for his service-connected degenerative arthritis of the lumbar spine.

The Veteran requested a Central Office hearing before the Board.  The requested hearing was conducted in April 2006 in Washington, DC, by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In July 2007, the Board remanded the increased rating claim for additional development.  In a January 2009 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's degenerative arthritis, to include lumbar strain, effective May 6, 2008.  However, as the Veteran had not been awarded the highest possible evaluation, and he was presumed to be seeking the maximum possible evaluation, the claim remained on appeal.  A.B. v. Brown, 6 Vet. App. 35   (1993).

The Board remanded the increased rating claim in June 2009 for additional development.  In a March 2011 decision, the Board denied the claim of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008 and, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), added the issue of entitlement to a TDIU.  The Board remanded the claims of entitlement to an increased rating after May 6, 2008 and to a TDIU. 

The Veteran appealed the Board's March 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Joint Motion for Remand (JMR), the parties asked the Court to vacate the portion of the March 2011 Board decision that denied a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.  In a November 2011 Order, the Court granted the JMR.  However, the Board's remand directives pertaining to the Veteran's entitlement to an increased rating after May 6, 2008 and entitlement to a TDIU were left intact.  

In an April 2012 remand, the Board directed the RO/AMC to issue a supplemental statement of the case in regard to the claim of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.  Upon remand, the RO granted an increased evaluation of 40 percent for the Veteran's degenerative arthritis, to include lumbar strain, effective April 27, 2011.  However, as the Veteran did not indicate satisfaction with that rating, the claims remained on appeal.  A.B., 6 Vet. App. at 35. The issues regarding the Veteran's entitlement to ratings in excess of 10 percent, prior to May 6, 2008, 20 percent from May 6, 2008, and 40 percent, from April 27, 2011, as well as the claim for a TDIU were re-certified back to the Board.

In December 2012, the Board issued a decision granting the Veteran a 40 percent rating for his degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.  The Board directed the RO/AMC to issue a supplemental statement of the case on the remaining issues.  In a December 2012 rating decision, the AMC granted the Veteran a 40 percent rating for degenerative arthritis of the lumbar spine for the duration of the appellate period.  Although the Board's December 2012 decision is final as to the time period prior to May 6, 2008 (38 C.F.R. § 20.1110), the Veteran's claim as to an increased rating from that date remains on appeal.  A.B., 6 Vet. App. at 35.

For the reasons expressed below, the Board has expanded the appeal to include the issue of the Veteran's entitlement to an effective date earlier than February 23, 2012 for the grant of service connection for right shoulder degenerative joint disease.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The virtual file contained no additional evidence pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.

As an initial matter, the Board observes that the Veteran submitted a letter, dated September 2012 and received by VA in January 2013, reflecting disagreement with the date of an award.  Although the letter did not specifically reference the June 2012 rating decision in which the RO granted entitlement to service connection for right shoulder degenerative joint disease (effective February 23, 2012), the Veteran contended in his letter that he was entitled to the assigned rating "retroactive at the very least to 2001" because it was "a grave injustice" that he had received "no compensation for the previous years."  Based on the timing of the letter (i.e. that it was written after the June 2012 rating decision pertaining to the shoulder, but prior to the December 2012 rating decision pertaining to the back disability) as well as the statement indicating that the disagreement was in regard to a disability for which no compensation had previously been awarded, the Board has accepted it as an NOD to the June 2012 rating action that awarded service connection for a right shoulder disability.  38 C.F.R. § 20.201 (2012).  As the Veteran filed an NOD that was received by the correct office within the appeal period, the issuance of an SOC is required.  See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this issue must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  

In regard to the issues of the Veteran's entitlement to a TDIU and to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine from May 6, 2008, the Board observes that pertinent evidence appears to be outstanding.  Specifically, the last VA treatment note within the claims file was generated on September 8, 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, a July 2010 VA treatment note reflects that the Veteran was referred, via VA contract, for physical therapy to a private facility in Palm City for treatment of his service-connected back disability.  The RO/AMC should make an attempt to assist the Veteran in gathering any outstanding, pertinent private medical evidence.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran was last afforded a VA examination to assess the severity of his service-connected back disability in April 2011.  Although he has not specifically alleged that his disability has worsened since that examination, the claims file reflects that he fell, allegedly as a result of his back disability, in July 2011.  Further, the April 2011 examination report appears incomplete as it includes the examiner's observation of prior complaint of right radicular symptoms and reflects abnormal sensory findings in the right lower extremity, but includes no discussion as to whether or not the Veteran experiences any current neurologic abnormalities associated with the back disability.  See Note 1, General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a (separately evaluate any associated objective neurologic abnormalities).  As the findings on the last examination report are not complete and approximately two (2) years have passed since that examination, the Board finds that another examination is warranted.  

In regard to the Veteran's claim for a TDIU, the RO granted entitlement to service connection for a right shoulder disability during the pendency of the Veteran's appeal.  The Court has held that, in the context of a TDIU claim, VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect all of (italics added for emphasis) a veteran's service-connected disabilities have on the ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Although the April 2011 VA examiner opined as to the effects of the Veteran's back disability on his employability, any disabling effects caused by the right shoulder disability were not addressed.  A March 2012 VA examiner addressed the effects of the right shoulder disability on employability, but no examiner has provided an opinion as to the cumulative effects of all service-connected disabilities.  The Board finds that such an opinion is needed before appellate review can continue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO must furnish to the Veteran and his representative an SOC on the issue of his entitlement to an effective date prior to February 23, 2012 for the grant of service connection for degenerative joint disease of the right shoulder, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of the claim for an earlier effective date, a timely appeal must be perfected within 60 days of the issuance of the SOC or within one (1) year of the June 2012 rating decision.

2.  Gather any outstanding records of VA treatment occurring after September 8, 2011.  NOTE that the claims file reflects that the Veteran has been treated at the VAMC in West Palm Beach.

3.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  These records include, but are not limited to, records of treatment from a physical therapist in Palm City contracted by VA in approximately July 2010.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate medical provider, at a VA medical facility. 

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability, to include radiculopathy of the right and/or left lower extremity.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities (to include his back and right shoulder), without consideration of his age or his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. The examiner should consider such factors as the Veteran's education level, training, and work experience.

The examiner must provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the lay evidence of record as well as the VA treatment records and examination reports.  The examiner should set forth all examination findings and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Review the claims file and ensure that the above-directed development has been completed in full.  If any additional development is necessary, take appropriate steps.  

6.  Readjudicate the remanded claims, to include consideration of whether or not any staged rating is appropriate in regard to the Veteran's degenerative arthritis of the lumbar spine.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.   An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claims is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



